
	
		II
		111th CONGRESS
		1st Session
		S. 1297
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Conrad (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to encourage guaranteed lifetime income payments from annuities and similar
		  payments of life insurance proceeds at dates later than death by excluding from
		  income a portion of such payments. 
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Security for Life Act of
			 2009.
		2.Exclusion for lifetime annuity
			 payments
			(a)Lifetime annuity payments under annuity
			 contractsSection 72(b) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(5)Exclusion for lifetime annuity
				payments
						(A)In generalIn the case of lifetime annuity payments
				received under one or more annuity contracts in any taxable year, gross income
				shall not include 50 percent of the portion of lifetime annuity payments
				otherwise includible (without regard to this paragraph) in gross income under
				this section. For purposes of the preceding sentence, the amount excludible
				from gross income in any taxable year shall not exceed $20,000.
						(B)Cost-of-living adjustmentIn the case of taxable years beginning
				after December 31, 2010, the $20,000 amount in subparagraph (A) shall be
				increased by an amount equal to—
							(i)such dollar amount, multiplied by
							(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2009 for
				calendar year 1992 in subparagraph (B) thereof.
							If any amount as increased under
				the preceding sentence is not a multiple of $500, such amount shall be rounded
				to the next lower multiple of $500.(C)Application of paragraphSubparagraph (A) shall not apply to—
							(i)any amount received under an eligible
				deferred compensation plan (as defined in section 457(b)) or under a qualified
				retirement plan (as defined in section 4974(c)),
							(ii)any amount paid under an annuity contract
				that is received by the beneficiary under the contract—
								(I)after the death of the annuitant in the
				case of payments described in subsection (c)(5)(A)(ii)(III), unless the
				beneficiary is the surviving spouse of the annuitant, or
								(II)after the death of the annuitant and joint
				annuitant in the case of payments described in subsection (c)(5)(A)(ii)(IV),
				unless the beneficiary is the surviving spouse of the last to die of the
				annuitant and the joint annuitant, or
								(iii)any annuity contract that is a qualified
				funding asset (as defined in section 130(d)), but without regard to whether
				there is a qualified assignment.
							(D)Investment in the contractFor purposes of this section, the
				investment in the contract shall be determined without regard to this
				paragraph.
						.
			(b)DefinitionsSubsection (c) of section 72 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Lifetime annuity payment
						(A)In generalFor purposes of subsection (b)(5), the term
				lifetime annuity payment means any amount received as an annuity
				under any portion of an annuity contract, but only if—
							(i)the only person (or persons in the case of
				payments described in subclause (II) or (IV) of clause (ii)) legally entitled
				(by operation of the contract, a trust, or other legally enforceable means) to
				receive such amount during the life of the annuitant or joint annuitant is such
				annuitant or joint annuitant, and
							(ii)such amount is part of a series of
				substantially equal periodic payments made not less frequently than annually
				over—
								(I)the life of the annuitant,
								(II)the lives of the annuitant and a joint
				annuitant, but only if the annuitant is the spouse of the joint annuitant as of
				the annuity starting date or the difference in age between the annuitant and
				joint annuitant is 15 years or less,
								(III)the life of the annuitant with a minimum
				period of payments or with a minimum amount that must be paid in any event,
				or
								(IV)the lives of the annuitant and a joint
				annuitant with a minimum period of payments or with a minimum amount that must
				be paid in any event, but only if the annuitant is the spouse of the joint
				annuitant as of the annuity starting date or the difference in age between the
				annuitant and joint annuitant is 15 years or less.
								(iii)ExceptionsFor purposes of clause (ii), annuity
				payments shall not fail to be treated as part of a series of substantially
				equal periodic payments—
								(I)because the amount of the periodic payments
				may vary in accordance with investment experience, reallocations among
				investment options, actuarial gains or losses, cost of living indices, a
				constant percentage applied not less frequently than annually, or similar
				fluctuating criteria,
								(II)due to the existence of, or modification of
				the duration of, a provision in the contract permitting a lump sum withdrawal
				after the annuity starting date,
								(III)because the period between each such
				payment is lengthened or shortened, but only if at all times such period is no
				longer than one calendar year, or
								(IV)because, in the case of an annuity payable
				over the life of an annuitant and a joint annuitant, the amounts paid to the
				surviving annuitant after the death of the first annuitant are less than the
				amounts payable during the joint lives of the two annuitants.
								(B)Annuity contractFor purposes of subparagraph (A) and
				subsections (b)(5) and (x), the term annuity contract means a
				commercial annuity (as defined by section 3405(e)(6)), other than an endowment
				or life insurance contract.
						(C)Minimum period of paymentsFor purposes of subparagraph (A), the term
				minimum period of payments means a guaranteed term of payments
				that does not exceed the greater of 10 years or—
							(i)the life expectancy of the annuitant as of
				the annuity starting date, in the case of lifetime annuity payments described
				in subparagraph (A)(ii)(III), or
							(ii)the life expectancy of the annuitant and
				joint annuitant as of the annuity starting date, in the case of lifetime
				annuity payments described in subparagraph (A)(ii)(IV).
							For purposes of this subparagraph,
				life expectancy shall be computed with reference to the tables prescribed by
				the Secretary under paragraph (3). For purposes of subsection (x)(1)(C)(ii),
				the permissible minimum period of payments shall be determined as of the
				annuity starting date and reduced by one for each subsequent year.(D)Minimum amount that must be paid in any
				eventFor purposes of
				subparagraph (A), the term minimum amount that must be paid in any
				event means an amount payable to the designated beneficiary under an
				annuity contract that is in the nature of a refund and does not exceed the
				greater of the amount applied to produce the lifetime annuity payments under
				the contract or the amount, if any, available for withdrawal under the contract
				on the date of
				death.
						.
			(c)Recapture tax for lifetime annuity
			 paymentsSection 72 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (x) as
			 subsection (y) and by inserting after subsection (w) the following new
			 subsection:
				
					(x)Recapture tax for modifications to or
				reductions in lifetime annuity payments
						(1)In generalIf any amount received under an annuity
				contract is excluded from income by reason of subsection (b)(5), and—
							(A)the series of payments under such contract
				is subsequently modified so that any future payments are not lifetime annuity
				payments,
							(B)after the date of receipt of the first
				lifetime annuity payment under the contract an annuitant receives a lump sum
				and thereafter is to receive annuity payments in a reduced amount under the
				contract, or
							(C)after the date of receipt of the first
				lifetime annuity payment under the contract the dollar amount of any subsequent
				annuity payment is reduced and a lump sum is not paid in connection with the
				reduction, unless such reduction is—
								(i)due to an event described in subsection
				(c)(5)(A)(iii), or
								(ii)due to the addition of, or increase in, a
				minimum period of payments within the meaning of subsection (c)(5)(C) or a
				minimum amount that must be paid in any event (within the meaning of subsection
				(c)(5)(D)),
								then gross income for the first
				taxable year in which such modification or reduction occurs shall be increased
				by the recapture amount.(2)Recapture amount
							(A)In generalFor purposes of this subsection, the
				recapture amount shall be the amount, determined under rules prescribed by the
				Secretary, equal to the sum of—
								(i)the excess of—
									(I)the amount that was excluded from the
				taxpayer’s gross income under subsection (b)(5) for all taxable years prior to
				the modification or reduction described in paragraph (1), over
									(II)the amount that would have been excludible
				under such subsection for such taxable years had such modifications or
				reductions been in effect at all times, plus
									(ii)interest for the deferral period at the
				underpayment rate established by section 6621.
								(B)Deferral periodFor purposes of this subsection, the term
				deferral period means the period beginning with the taxable year
				in which (without regard to subsection (b)(5)) the payment would have been
				includible in gross income and ending with the taxable year in which the
				modification described in paragraph (1) occurs.
							(3)Exceptions to recapture taxParagraph (1) shall not apply in the case
				of any modification or reduction that occurs because an annuitant—
							(A)dies or becomes disabled (within the
				meaning of subsection (m)(7)),
							(B)becomes a chronically ill individual
				(within the meaning of section 7702B(c)(2)), or
							(C)encounters
				hardship.
							.
			(d)Lifetime distributions of life insurance
			 death benefits
				(1)In generalSection 101(d) of the Internal Revenue Code
			 of 1986 (relating to payment of life insurance proceeds at a date later than
			 death) is amended by adding at the end the following new paragraph:
					
						(4)Exclusion for lifetime annuity
				payments
							(A)In generalIn the case of amounts to which this
				subsection applies, gross income shall not include the lesser of—
								(i)50 percent of the portion of lifetime
				annuity payments otherwise includible in gross income under this section
				(determined without regard to this paragraph), or
								(ii)the amount determined under section
				72(b)(5).
								(B)Rules of Section
				72(b)(5) to applyFor
				purposes of this paragraph, rules similar to the rules of section 72(b)(5) and
				section 72(x) shall apply, substituting the term beneficiary of the life
				insurance contract for the term annuitant wherever it
				appears, and substituting the term life insurance contract for the
				term annuity contract wherever it
				appears.
							.
				(2)Conforming amendmentSection 101(d)(1) of such Code is amended
			 by inserting or paragraph (4) after to the extent not
			 excluded by the preceding sentence.
				(e)Effective date
				(1)In generalThe amendments made by this section shall
			 apply to amounts received in calendar years beginning after the date of the
			 enactment of this Act.
				(2)Special rule for existing
			 contractsIn the case of a
			 contract in force on the date of the enactment of this Act that does not
			 satisfy the requirements of section 72(c)(5)(A) of the Internal Revenue Code of
			 1986 (as added by this section), or requirements similar to such section in the
			 case of a life insurance contract, any modification to such contract (including
			 a change in ownership) or to the payments thereunder that is made to satisfy
			 the requirements of such section (or similar requirements) shall not result in
			 the recognition of any gain or loss, any amount being included in gross income,
			 or any addition to tax that otherwise might result from such modification, but
			 only if the modification is completed prior to the date that is 2 years after
			 the date of the enactment of this Act.
				
